Name: COMMISSION REGULATION (EEC) No 1329/93 of 28 May 1993 deferring the final date for sowing maize and sorghum in certain areas
 Type: Regulation
 Subject Matter: economic geography;  plant product;  natural environment;  regions and regional policy;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities No L 132/ 11129 . 5. 93 COMMISSION REGULATION (EEC) No 1329/93 of 28 May 1993 deferring the final date for sowing maize and sorghum in certain areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as amended by Regulation (EEC) No 364/93 (2), and in particular Article 12 thereof, Whereas, in certain cases, the aforementioned date does not allow sowings of maize and sorghum to be under ­ taken in suitable conditions ; whereas, in accordance with the seventh indent of Article 12 of Regulation (EEC) No 1765/92, provision should therefore be made for an additional time limit by which to sow where the weather conditions in certain areas make such a time limit neces ­ sary ; whereas the said time limit should not, however, compromise the efficiency required of the support system for producers of arable crops, nor upset the introduction of checks relating to this system ; whereas it is therefore appropriate to fix 31 May as the time limit for the areas concerned ; Whereas deferring the sowing date for certain arable crops in certain areas does not constitute sufficient grounds for changing the date laid down for the lodging of 'area' aid applications as referred to in Article 6 (2) of Council Regulation (EEC) No 3508/92 of 27 November 1992 esta ­ blishing an integrated administration and control system for certain Community aid schemes (3); whereas the procedure whereby producers confirm sowings to the competent authorities may be implicitly established with a view to simplifying matters ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year, the final date for sowing shall be postponed to 31 May 1993 in the case of maize and sorghum in areas to be defined by the Member State in accordance with the seventh indent of Article 12 of Regulation (EEC) No 1765/92 and located within the regions listed in the Annex hereto. Article 2 The date for submitting 'area' aid applications, as well as any amendments thereto, shall be the same as that fixed by the Member State in accordance with Article 6 (2) of Regulation (EEC) No 3508/92, for the areas and crops other than those mentioned in the Annex. Article 3 Without prejudice to Commission Regulation (EEC) No 3887/92 (4): (a) the final date for confirming sowings to the competent authority shall be fixed at 31 May 1993 ; (b) the Member States may introduce an implicit confir ­ mation procedure whereby no notification on the part of the producer is equivalent to a confirmation of sowing. By the same token, producers who have not carried out the sowings planned must signal that fact. Article 4 Member States shall notify the Commission, not later than 31 May 1993, of the measures taken to apply this Regulation . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 42, 19 . 2. 1993, p. 3 . (3) OJ No L 355, 5. 12. 1992, p. 1 . (4) OJ No L 391 , 31 . 12. 1992, p. 36. No L 132/112 Official Journal of the European Communities 29 . 5. 93 ANNEX Crop Member State Areas Maize (including sweetcorn) France Departments of Ain, Allier, Alpes-de-Haute Provence, Ardeche, AriÃ ¨ge, Aude, Aveyron, Bas-Rhin, Bouches-du-Rhone, Calvados, Charente, Charente-Maritime, Correze, Cotes d'Armor, Nord, Creuse, Deux Sevres, Dordogne, DrÃ ´me, Eure, Eure-et-Loir, Finistere, Gard, Gers, Gironde, Haut-Rhin, Haute-Garonne, Haute-Pyrenees, Haute-Savoie, Haute-Vienne, HÃ ©rault, Ile-et-Vilaine, Indre, Indre-et-Loire, IsÃ ¨re, Landes, Loire, Loire-Atlantique, Loir-et Cher, Loiret, Lot, Lot-et-Garonne, Maine-et Loire , Manche, Mayenne, Morbihan, Orne, Puy de-Dome, Pyrenees-Atlantiques, Rhone, Sarthe, Savoie, Seine-Maritime, Tarn, Tarn-et-Garonne, Var, Vaucluse, Vendee, Vienne Greece Makedonia, Thrace Spain The whole territory with the exception of the provinces of Huelva, Sevilla^ Cadiz, Malaga, Cordoba, Jaen and the Canary Islands Italy Centre, north-east and north-west (statistical regions) Portugal Between Douro and Minho, Beira litoral, Alentejo, Ribatejo and Oeste United Kindom The whole territory with the exception of areas at an altitude higher than 250 metres in Scotland, England, Wales and Northern Ireland Netherlands Region I Sorghum Italy Centre (statistical region) Emilia-Romagna Frane Departments of Ain, Allier, Alpes-de-Haute Provence, Ardeche, AriÃ ¨ge, Aude, Aveyron, Bas-Rhin, Bouches-du-Rhone, Calvados, Charente, Charente-Maritime, Correze, Cotes d'Armor, Nord, Creuse, Deux Sevres, Dordogne, DrÃ ´me, Eure, Eure-et-Loir, Finistere, Gard, Gers, Gironde, Haut-Rhin, Haute-Garonne, Haute-Pyrenees, Haute-Savoie, Haute-Vienne, HÃ ©rault, Ile-et-Vilaine, Indre, Indre-et-Loire, IsÃ ¨re, Landes, Loire, Loire-Atlantique, Loir-et ­ 7 Cher, Loiret, Lot, Lot-et-Garonne, Maine-et Loire , Manche, Mayenne, Morbihan, Orne, Puy de-Dome, Pyrenees-Atlantiques, Rhone, Sarthe, Savoie, Seine-Maritime, Tarn, Tarn-et-Garonne, Var, Vaucluse, Vendee, Vienne Greece Thrace Portugal Between Douro and Minho, Beira litoral, Alentejo, Ribatejo and Oeste